DETAILED ACTION
This Office Action is in response to the application filed on April 6, 2021. Claims 1-18 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0060720 (“Lee”), which corresponds to a foreign priority application dated March 27, 2018, in view of U.S. Patent No. 10,419,754 (“Zhao”).
With respect to claim 1, Lee discloses the invention substantially as claimed, including 
A device for decoding a video signal (see Fig. 2, item 200), the device comprising
a [computer component] (see ¶301, describing that the decoder may be embodied in software/computer program instructions stored on a computer-readable medium and executed by computer components),
wherein the [computer component] is configured to:
obtain, an index of intra prediction mode of a current block based on a received bitstream (see ¶¶149, 161, 165, 176-177, describing determining an intra prediction mode of a current block and that this information may be sent to the decoder via an index),
obtain, from the bitstream, a reference sample line index of the current block (see ¶¶149, 151, 156, describing that the prediction method employed by the decoder includes determining a reference sample line index of the current block from information signaled in the bitstream, i.e., obtaining from the bitstream a reference line index of the current block), and
generate, a plurality of reference samples and an additional reference sample based on at least one of the index of intra prediction mode and the reference sample line index (see Figs. 11-12, ¶¶151, 153-155, 161-162, describing that the decoder may select/generate multiple reference sample lines for the current block including the reference sample line selected by index information (a plurality of reference samples) and a reference sample line derived by adding or subtracting a predefined value from the index of the reference sample line (an additional reference sample)). 
Lee does not explicitly disclose that its computer component for executing its method is a processor.
However, in the same field of endeavor, Zhao discloses that it was known for a computer system’s functionality to be the result of a processor executing software (see 30:49-54), i.e., it discloses that it was known for computer components like that described in Lee to be a processor.
At the time of filing, one of ordinary skill would have been familiar with computer components for executing software and have understood that, as evidenced by Zhao, one known computer component for performing such a function would have been a processor. Accordingly, to one of ordinary skill in the art at the time of filing using a processor to execute the software coding method of Lee as taught by Zhao would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a processor for executing Lee’s software in the computer coding system of Lee as taught by Zhao.
With respect to claim 4, Lee discloses the invention substantially as claimed. As described above Lee in view of Zhao discloses all the elements of independent claim 1. Lee/Zhao additionally discloses: 
wherein the processor configured to:
determine a number of the additional reference sample based on the reference sample line index or a ratio of a width of the current block and a height of the current block (see ¶¶154-156, 162, describing that the number of reference sample lines (and thereby additional reference samples – see citations and arguments above with respect to claim 1) may be based on the reference sample line index (e.g., whether it is signaled or not) or the size of the current block).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 7, Lee discloses the invention substantially as claimed. As described above Lee in view of Zhao discloses all the elements of independent claim 1. Lee/Zhao additionally discloses: 
	A device for encoding a video signal (see Fig. 1, item 100), the device comprising:
a processor (see citations and arguments with respect to corresponding element of claim 1 above and ¶¶48, 301),
wherein the processor is configured to obtain a bitstream to be decoded by a decoder using a decoding method (see citations and arguments with respect to corresponding element of claim 1 above and element above and Figs. 1-2, items 100-200, ¶79, describing that the decoder, which may be embodied in a processor, may obtain a bitstream to be decoded using a decoding method),
wherein the decoding method comprising:
obtaining an index of intra prediction mode of a current block based on a received bitstream (see citations and arguments with respect to corresponding element of claim 1 above),
obtaining, from the bitstream, a reference sample line index of the current block (see citations and arguments with respect to corresponding element of claim 1 above), and
generating a plurality of reference samples and an additional reference sample based on at least one of the index of intra prediction mode and the reference sample line index (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 10, Lee discloses the invention substantially as claimed. As described above Lee in view of Zhao discloses all the elements of independent claim 7. Lee/Zhao additionally discloses: 
wherein the generating of the plurality of reference samples and the additional reference sample comprises:
determining a number of the additional reference sample based on the reference sample line index or a ratio of a width of the current block and a height of the current block (see citations and arguments with respect to the corresponding element of claim 4 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 13, claim 13 recites the elements of claim 1 in computer-readable medium form rather than device form. Lee discloses that its decoding device/method may decode a bitstream stored in a non-transitory computer-readable medium (see ¶¶48, 79, 301). Accordingly, the disclosure recited with respect to claim 1 also applies to claim 13.
With respect to claim 16, claim 16 recites the elements of claim 4 in computer-readable medium form rather than device form. Lee discloses that its decoding device/method may decode a bitstream stored in a non-transitory computer-readable medium (see ¶¶48, 79, 301). Accordingly, the disclosure recited with respect to claim 4 also applies to claim 16.
Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose wherein the processor is configured to: when, the index of intra prediction mode is greater than or equal to 34 and an angle of the intra prediction mode mapped to the index of intra prediction mode is greater than or equal to 0, generate a plurality of first reference samples and a first additional reference sample based on a reconstructed upper block adjacent to the current block, and when, the index of intra prediction mode is less than 34 and an angle of the intra prediction mode mapped to the index of intra prediction mode is greater than or equal to 0, generate a plurality of second reference samples and a second additional reference sample based on a reconstructed left block adjacent to the current block.
The cited prior art fails to disclose wherein the number of the additional reference sample is obtained through an equation shown below: [equation] the number of the additional reference sample = reference sample line index x the ratio of the width of the current block and the height of the current block + offset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481